Name: 89/652/EEC: Commission Decision of 26 October 1989 establishing, for the surveys on the structure of agricultural holdings between 1988 and 1997, deadlines for the communication of survey results to the Statistical Office of the European Communities
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1989-12-30

 Avis juridique important|31989D065289/652/EEC: Commission Decision of 26 October 1989 establishing, for the surveys on the structure of agricultural holdings between 1988 and 1997, deadlines for the communication of survey results to the Statistical Office of the European Communities Official Journal L 391 , 30/12/1989 P. 0042 - 0043COMMISSION DECISION of 26 October 1989 establishing, for the surveys on the structure of agricultural holdings between 1988 and 1997, deadlines for the communication of survey results to the Statistical Office of the European Communities (89/652/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 571/88 of 29 February 1988 on the organization of Community surveys on the structure of agricultural holdings between 1988 and 1997 (1), as amended by Regulation (EEC) No 807/89 (2), and in particular point 5 of Annex II thereto, Whereas point 5 of Annex II to Regulation (EEC) No 571/88 requires time limits for the communication of individual data to the Statistical Office of the European Communities by the Member States to be established in accordance with the procedure laid down in Article 15 of the said Regulation and whereas the uniform code to be used will be specified by the Statistical Office of the European Communities in agreement with the Member States; Whereas according to point 6 of Annex II Germany will not forward individual data; whereas according to point 8.1 Germany is obliged to supply the survey results in the form of the tables intended for the BDT tabular data bank; Whereas the importance of the structure survey results for the common agricultural policy makes it necessary to carry out the computer processing of the survey data and communication thereof to the Statistical Office of the European Communities as quickly as possible; Whereas the deadlines to be fixed for the communication of survey results to the Statistical Office of the European Communities must take into account the fact that the reference years and the timetable for carrying out the surveys are different between Member States; Whereas the measures provided for in this Decision reflect the opinion of the Standing Committee for Agricultural Statistics, HAS ADOPTED THIS DECISION: Article 1 1. The Member States shall communicate to the Statistical Office of the European Communities individual data from the surveys on the structure of agricultural holdings in accordance with Article 2 (1) and (2) of Council Regulation (EEC) No 571/88, using a uniform code specified by the Statistical Office of the European Communities in agreement with the Member States. 2. According to points 6 and 8.1 of Annex II to Regulation (EEC) No 571/88, Germany shall communicate to the Statistical Office of the European Communities the survey results of the surveys mentioned in paragraph 1 in the form of the tables intended for the BDT tabular data bank using a code specified by the Statistical Office of the European Communities in agreement with the Statistisches Bundesamt. Article 2 1. Taking into account the timetables envisaged by Member States, the deadlines for communicating the individual data of the basic survey, as provided for in Article 2 of Regulation (EEC) No 571/88, are as follows: Member State Type of survey Reference year Deadline (at the latest) for communicating the data Belgium Basic survey 1990 31. 3. 1992 Denmark Basic survey 1989 31. 3. 1991 Greece Basic survey 1991 31. 3. 1993 Spain Basic survey 1989 31. 10. 1991 France Basic survey 1988 31. 8. 1990 Ireland Basic survey 1991 31. 10. 1992 Italy Basic survey 1990 30. 6. 1992 Luxembourg Basic survey 1989 31. 8. 1990 Netherlands Basic survey 1990 31. 8. 1991 Portugal Basic survey 1989 30. 9. 1991 United Kingdom Basic survey 1990 31. 12. 1991 2. Germany shall forward the results of the 1991 basic survey in the form of BDT tables by 30 November 1992 at the latest. Article 3 1. Taking into account the timetables envisaged by Member States, the deadlines for communicating the individual data of additional sample surveys, as provided for in Article 2 (2) of Regulation (EEC) No 571/88, are as follows: Member State Type of survey Reference year Deadline (at the latest) for communicating the data Greece Additional sample survey 1989 31. 3. 1991 France Additional sample survey 1990 31. 3. 1992 Ireland Additional sample survey 1989 31. 10. 1990 2. Germany shall forward the results of the 1989 additional sample survey in the form of BDT tables by 30 November 1990 at the latest. Article 4 This Decision is addressed to the Member States. Done at Brussels, 26 October 1989. For the Commission Henning CHRISTOPHERSEN Vice-President (1) OJ No L 56, 2. 3. 1988, p. 1. (2) OJ No L 86, 31. 3. 1989, p. 1.